    Case 4:19-cv-00101-WTM-CLR Document 36 Filed 06/10/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


TERRI BRAUN,

        Plaintiff,                                    CASE NO.: 4:19-CV-lOl


V



CADENCE HEALTHCARE            SOLUTIONS, LLC,
WOODLANDS HEALTHCARE AND
REHAB, LLC, STACEY BROWN,
ERSULA HENDERSON, ELAINE LAMBERT,
and JANELLE PERKINS,

        Defendants.



                                          ORDER


        Before   the    Court    is   Plaintiff    Terri   Braun's    Motion   to   Lift


Stay.    {Doc. 35.)           Defendant Woodlands Healthcare           &   Rehab, LLC,

filed    a     Chapter    7    bankruptcy   petition       in   the   United    States

Bankruptcy Court for            the   Eastern     District of    Tennessee.         As a

result, the Court stayed this case on February 3, 2020. (Doc. 30.)

The Bankruptcy Court issued an order modifying the automatic stay

to allow the Plaintiff to proceed with the above-captioned district

court litigation, to pursue her claims and liquidate her claims

against Woodlands, to continue discovery to Woodlands, and compel

its appearance at trial.               In re: Woodlands Healthcare & Rehab,

LLC,    Case    No.    1:12-bk-10163,     Doc.    36 (E.D. TN.        Bankr. May 21,

2020).       (Doc. 35-1.)         In light of the referenced order by the

Bankruptcy Court, the Plaintiff's Motion is hereby GRANTED.
   Case 4:19-cv-00101-WTM-CLR Document 36 Filed 06/10/20 Page 2 of 2



     The close of discovery and motions deadlines in this matter

are re-established as follows:


     Close of Discovery                            September 7, 2020

     Last Day for filing civil
     motions including Daubert motions
     but excluding motions in limine               October 1, 2020

     SO ORDERED, this     r    day of                         2020.




                                 WILLIAM T. MOORE, JR.
                                 UNITED   STATES   DISTRICT   COURT
                                 SOUTHERN   DISTRICT   OF GEORGIA




                              Page 2 of 2
